Citation Nr: 0413503	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-14 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to the service-connected 
ulcerative colitis.  

2.  Entitlement to a disability rating greater than 30 
percent for ulcerative colitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  In January 2003, the 
Board remanded the claims for additional development.  

The veteran testified before the undersigned at a Travel 
Board hearing in September 2003.  A transcript of that 
hearing has been associated with the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Board finds deficiencies of notice and 
assistance that require a remand to the RO.  

First, the VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf.  
Id.  Review of the claims folder fails to reveal notice from 
the RO to the veteran that complies with VCAA requirements.  
See Quartuccio, supra; Charles, supra.  Therefore, a remand 
to the RO is required in order to correct this deficiency.  
Furthermore, the appellant has not waived his right to 
receive such notice.  See Janssen v. Principi, 15 Vet. App. 
370 (2001) (per curiam).  This VCAA notification letter must 
be provided by the RO.  See Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (invalidating the regulation which empowered the Board 
to issue written notification of the VCAA).  The Board 
further notes that the content of VCAA notification letters 
has recently been changed.  See VBA Fast Letter 04-04 (March 
12, 2004).  

With regard to assistance, the VCAA provides that the duty to 
assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  Similarly, VA is 
required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  During the September 2003 Travel 
Board hearing, the veteran stated that he received treatment 
for his service-connected disability at the VA Medical Center 
in East Orange, New Jersey, and from a private health care 
provider identified as "Dr. Groisser."  The record contains 
notes of VA treatment dated from October 1998 to April 1999 
only.  The veteran has also submitted records dated in 
October 1995 and January 1999 from V. Groisser, M.D.  
However, the veteran's testimony indicates that additional, 
more recent records may be outstanding.  On remand, the RO 
should take the appropriate steps to secure such evidence.  

In addition, the duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  In this case, the veteran's last VA 
gastrointestinal examination was performed in November 1999, 
almost five years ago.  On remand, the RO should arrange to 
secure a VA examination that assesses the current status of 
the veteran's disability.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  The veteran and his representative 
should be notified of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims of entitlement to 
service connection for an acquired 
psychiatric disorder as secondary to the 
service-connected ulcerative colitis, and 
an increased disability rating for 
ulcerative colitis, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The veteran's medical records from 
the VA Medical Center in East Orange, New 
Jersey, dated from April 1999 to the 
present should be obtained.  All attempts 
to secure these records should be 
documented in the claims folder.  

3.  The veteran's treatment records from 
V. Groisser, M.D. should be obtained, 
other than records dated in October 1995 
and January 1999.  Documentation of all 
efforts to secure these records, and any 
evidence obtained, should be associated 
with the claims folder.  

4.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
determine the current severity of his 
service-connected ulcerative colitis.  
The claims folder must be made available 
to the examiner for the examination and 
the examination report must state whether 
such review was accomplished.  The 
examination report should include a 
complete discussion of history, 
subjective complaints, and objective 
findings on examination.   

5.  The veteran should be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

6.  After completing any additional 
necessary development, the RO should 
readjudicate the issues of entitlement to 
service connection for an acquired 
psychiatric disorder as secondary to the 
service-connected ulcerative colitis, and 
entitlement to a disability rating 
greater than 30 percent for ulcerative 
colitis.  If either claim remains denied, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in 




order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




